Citation Nr: 0945545	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
service-connected hiatal hernia with duodenitis, esophagitis 
and gastroesophageal reflux disease (GERD) to include 
entitlement to total disability based individual 
unemployability (TDIU).  

2. Entitlement to an effective date prior to September 23, 
2005 for the grant of a 30 percent rating for the Veteran's 
service-connected hiatal hernia with duodenitis, esophagitis 
and GERD.

3.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for hypertension.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a back and neck 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
December 1979.

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A transcript of the hearing is of 
record.

The issues of entitlement to a rating in excess of 30 percent 
for a hiatal hernia and TDIU are addressed in the REMAND 
portion of the decision below and are  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In February 2007, prior to the promulgation of a decision 
in the current appeal, the Veteran asked that his claim for 
service connection for an effective date prior to September 
23, 2005 for the grant of a 30 percent rating for the 
Veteran's service-connected hiatal hernia with duodenitis, 
esophagitis and GERD be withdrawn from appellate review.

2.  In a decision dated May 1990, the RO denied the Veteran's 
claim for entitlement to service connection for hypertension.

3.  The Veteran did not appeal that decision and it became 
final one year later.  

4.  Evidence received since the RO's May 1990 decision is 
relevant and probative to the issue on appeal.

5.  The Veteran's hypertension was manifest within one year 
of his release from active duty.  

6.  Chronic back and neck disorders were not evident after 
the Veteran's release from active duty.

7.  The Veteran's chronic back and neck disorder is not 
related to service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for and effective date prior to September 23, 
2005 for the grant of a 30 percent rating for the Veteran's 
service-connected hiatal hernia with duodenitis, esophagitis 
and GERD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  The evidence received since the May 1990 rating decision 
is new and material, and the requirements to reopen a claim 
of entitlement to service connection for hypertension have 
been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  Hypertension was manifest within one year of active duty 
and is proximately due to active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.307, 3.309 (2009)

4.  A back and neck disorder was not incurred in or 
aggravated by active duty, and is not proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

New and Material Evidence Claim

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
Hypertension.  The RO denied this claim in May 1990 on the 
basis that two isolated instances of elevated blood pressure 
while on active duty were not indicative of chronic 
hypertension, and elevated readings were not shown until six 
years after active duty.  He did not perfect an appeal of the 
RO's decision and, in May 1991, the decision became final.  

In September 2005, the Veteran again filed a claim for 
entitlement to service connection for hypertension and, in 
February 2006, the RO again denied the claim on the basis 
that the evidence submitted since the previously denied claim 
was not material to proving an unestablished fact.  

The evidence of record at the time of the initial decision 
included the Veteran's service treatment records, VA 
treatment records from 1981 to 1987, VA examinations in April 
1980, March 1985 and April 1987 and private treatment records 
from 1989.  
 
Since the RO's decision became final, the Veteran has 
submitted a number of VA outpatient treatment records and 
private treatment records.  The Veteran has also undergone a 
number of VA examinations.  

Most relevant to the issue here, the Veteran's Social 
Security Administration (SSA) application for disability 
benefits included a series of VA treatment records from 
approximately February to August 1980, which indicate 
elevated blood pressures within a year of his discharge from 
active duty.  

The Board determines that these records are new in that they 
were not reviewed by the RO at the time of the last final 
denial.  Moreover, in view of the fact that the original 
claim was denied partially on the basis that hypertension was 
not shown during active duty or within one year following 
discharge, the evidence is also material to an unestablished 
fact.  Accordingly, new and material evidence has been shown 
and the claim is reopened.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009). That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).

Certain chronic disabilities, such cardiovascular disease, to 
include hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Back and Neck Disorder

The evidence of record indicates that the Veteran was 
involved in a motor vehicle accident in January 1988, 
resulting in injuries to his shoulder, low back and a 
herniated disc in the cervical spine.  A July 1989 private 
evaluation indicates that he underwent an anterior spinal 
fusion with bone grafting to the cervical spine in June 1988.  

In his September 2005 claim, as well as at his hearing before 
the Board in December 2008, the Veteran indicated that the 
disorder to his neck and back has been aggravated by the 
violent episodes of nausea brought on by his hiatal hernia, 
for which he has been service-connected since July, 1979.  
The Board addresses this aspect of the claim first.

While the Veteran's hiatal hernia was being evaluated at a VA 
examination in October 1990, he mentioned that the medication 
he takes for his back injury aggravates his stomach, which 
exacerbates symptoms of his hiatal hernia.  He did not, 
however, mention that his hiatal hernia is causing any 
symptomatology in his neck or shoulders.  

Next, in January 1999, the Veteran was evaluated by a 
neurosurgeon, where he complained of pain in his upper neck 
that ran down into his arms.  While he mentioned how his neck 
pain has affected his daily life, he specifically noted that 
he experienced pain when he coughs or sneezes.

After submitting his claim, the Veteran was afforded a VA 
examination in December 2005.  There, the Veteran displayed a 
less than normal range of motion in lateral flexion and 
rotation in his cervical spine, although his forward flexion 
was normal.  

Subsequent to this examination, the examiner commented that 
the Veteran's neck and back disorders were unrelated to his 
vomiting, and were instead related to his automobile accident 
he had previously.  Additionally, a comparison of a cervical 
spine study taken that day with one in 2004 indicated a 
stable postoperative cervical spine and an unchanged C5-C6.  

Next, in January 2007, a VA examiner provided another opinion 
that the Veteran's neck pain had not been a result of 
vomiting.  While the Veteran may feel pain in the neck and 
shoulders while vomiting, the examiner noted that such pain 
would likely be felt during any activity that involved 
forward bending in a forcible motion, such as a cough or 
sneeze.  Thus, the examiner concluded that there was no 
relationship between the symptoms of the Veteran's hiatal 
hernia and his neck and shoulder pain.  

The Board finds that the VA examination and opinions are 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, and 
conducted a physical examination.  While the second examiner 
did not examine the Veteran himself, the record was 
sufficient for him to provide an adequate opinion.  There is 
no indication that the either physician was not fully aware 
of the Veteran's past medical history or that they misstated 
any relevant fact.  Therefore, the Board finds that the VA 
examination reports are of great probative value.

The Board has also considered the statements by the Veteran 
asserting that his neck disorder has been aggravated by his 
service-connected hiatal hernia.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, a neck disorder is not one that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis. 

On the other hand, competent evidence has been provided by 
the medical personnel who have examined or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25. 
Therefore, the evidence does not indicate that the Veteran's 
neck and shoulder disorder is related to his service-
connected hiatal hernia.

	Next, the Board will consider whether the Veteran's neck and 
shoulder disorder is attributable to active duty service on a 
direct basis.  On this matter, his service treatment records 
reflect no complaints of, treatment for, or a diagnosis 
related a neck and shoulder disorder or any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
clinical evaluation of the Veteran's neck and shoulders was 
normal.  Therefore, no such disorder was noted in service.

Next, post-service evidence does not indicate the presence of 
a back or neck disorder until the motor vehicle accident in 
January 1988, or nine years after active duty service.  
Therefore a continuity of symptomatology is not shown based 
on the competent evidence.  Moreover, while the Veteran is 
competent to provide statements asserting a continuity of 
symptomatology since active duty,  see Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), he has not made any such 
assertions here.  

Even so, in view of the multi-year gap between discharge from 
active duty service (1979) and initial reported symptoms 
related to a neck disorder in 1988.  The Board finds any such 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative than the clinical evidence of record.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).
 
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
evidence does not attribute the Veteran's neck and back 
disorder to active duty.  No treating or examining health 
care professional has ever established or suggested such a 
relationship and the Veteran has ever asserted one.  
Therefore, the evidence does not support a finding of medical 
nexus. 

In sum, in the absence of any complaints during service or 
for many years thereafter, and no nexus between current 
complaints and active duty, the evidence does not support a 
grant of service connection on a direct basis.  As such, the 
appeal is denied.

Hypertension

With respect to the Veteran's hypertension claim, the Board 
concludes that it should be granted.  As noted above, chronic 
disorders, to include hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.

Here, the evidence that was submitted in support of his SSA 
application includes evaluation records from February to 
August 1980.  Specifically, at a VA evaluation in February 
1980, the Veteran had elevated blood pressures of 130/80, 
136/90, 140/80 and 130/90, but a diagnosis was not indicated 
at that time.  

However, a treatment record in September 1987 and an SSA 
disability determination evaluation in July 1998 both 
indicate that the Veteran has had hypertension since 1980, 
although it is unclear whether this history was based on the 
Veteran's own statements.  Even so, when affording the 
Veteran the benefit of every reasonable doubt the Board 
concludes that the Veteran had hypertension within one year 
of his release from active duty.  

Under 38 C.F.R. § 3.307, this disorder is presumed to be 
related to active duty service.  Therefore, the appeal is 
granted.  

Effective Date

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  38 
C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).

In a statement submitted in February 2007, the Veteran asked 
that his claim for service connection for an earlier 
effective date for the 30 percent rating for his hiatal 
hernia be withdrawn from appellate review.  Indeed, at the 
December 2008 hearing before the undersigned VLJ, he did not 
discuss this issue.

In view of the Veteran's expressed desire, the Board 
concludes that further action with regard to this claim is 
not appropriate.  The Board does not have jurisdiction over 
the withdrawn issue and, as such, must dismiss the appeal of 
this claim.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the Veteran's neck and back claim, the VCAA 
duty to notify was satisfied by way of a letter was sent to 
the Veteran in December 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient records and service 
treatment records.  Further, the Veteran submitted private 
treatment records, and he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in December 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Regarding his hypertension claim, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  


ORDER

Service connection for an effective date prior to September 
23, 2005 for the grant of a 30 percent rating for the 
Veteran's service-connected hiatal hernia with duodenitis, 
esophagitis and GERD is dismissed without prejudice.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension, 
and the claim is reopened.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for a neck and back 
disorder is denied.


REMAND

At the December 2008 hearing, the Veteran testified that 
hiatal hernia symptoms have increased in severity since the 
last VA examination.  Specifically, he reported increased 
symptomatology, including blood in his vomit.
 
VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased hiatal hernia 
symptomatology since the prior examination in December 2007, 
the Board finds that additional VA examination is necessary 
to determine the current nature and extent of his hiatal 
hernia. 

Similarly, the Veteran has also asserted that he is 
unemployable due to his service connected disabilities.  As 
the extent of his hiatal hernia impacts, in part, his 
employability, the Board determines that this issue should be 
remanded as well.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of hiatal hernia 
treatment that the Veteran may have 
received from the Little Rock, Arkansas, 
VA Outpatient Clinic since September 2008.  

2.  Thereafter, accord the Veteran a VA 
examination to determine the nature and 
extent of the service-connected hiatal 
hernia.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology should be noted in 
the examination report.  Additionally, the 
examiner is requested to state the effects 
the Veteran's service-connected 
disabilities have on his daily life as 
well as his employability.

3.  Thereafter, readjudicate the issue of 
entitlement to a rating in excess of 30 
percent for a hiatal hernia.  If the 
decision remains in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC). 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


